Exhibit (s) POWER OF ATTORNEY The undersigned officers and trustees of BlackRock Multi-Sector Income Trust (the “Fund”) do constitute and appoint John Perlowski, Anne Ackerley, Neal Andrews, Janey Ahn, Jay M. Fife, Benjamin Archibald and Eugene Drozdetski, and each of them, his or her true and lawful attorneys and agents (the “Agents”), each with full power and authority (acting separately and without the other) to execute in the name and on behalf of the undersigned as such officer or trustee a Registration Statement on Form N-2, including any pre-effective amendments and/or any post-effective amendments thereto and any subsequent Registration Statement of the Fund pursuant to Rule 462(b) of the Securities Act of 1933, as amended (the “1933 Act”), and any other filings in connection therewith, and to file the same under the 1933 Act and/or the Investment Company Act of 1940, as amended, or otherwise, with respect to the registration of the Fund or the registration or offering of the Fund’s shares of beneficial interest, as applicable; granting to such attorneys and agents and each of them, full power of substitution and revocation in the premises; and ratifying and confirming all that such attorneys and agents, or any of them, may do or cause to be done by virtue of these presents. This Power of Attorney may be executed in multiple counterparts, each of which shall be deemed an original, but which taken together shall constitute one instrument. (Remainder of page intentionally left blank) -1- IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney as of the 8thday of January, 2013. Signature Title /s/ John Perlowski John Perlowski President and Chief Executive Officer /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer /s/ Paul L. Audet Paul L. Audet Director /s/ Michael J. Castellano Michael J. Castellano Director /s/ Richard E. Cavanagh Richard E. Cavanagh Director /s/ Frank J.Fabozzi Frank J.Fabozzi Director /s/ Kathleen F. Feldstein Kathleen F. Feldstein Director /s/ James T. Flynn James T. Flynn Director /s/ Henry Gabbay Henry Gabbay Director /s/ Jerrold B. Harris Jerrold B. Harris Director /s/ R. Glenn Hubbard R. Glenn Hubbard Director /s/ W. Carl Kester W. Carl Kester Director /s/ Karen P. Robards Karen P. Robards Director -2-
